              Case 4:18-cv-05755-YGR Document 181 Filed 12/02/20 Page 1 of 5




 1

 2   JOHN L. BURRIS, ESQ., SBN 69888
     BENJAMIN NISENBAUM, ESQ., SBN 222173
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
 4   7677 Oakport Street, Suite 1120
     Oakland, California 94621
 5
     Telephone: (510) 839-5200
 6   Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
 7   bnisenbaum@gmail.com

 8   Attorneys for Plaintiffs
 9
     DALE L. ALLEN, JR., State Bar No. 145279
10   dallen@aghwlaw.com
     PATRICK MORIARTY, State Bar No. 213185
11   pmoriarty@aghwlaw.com
     ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
12   180 Montgomery Street, Suite 1200
     San Francisco, CA 94104
13
     Telephone:    (415) 697-2000
14   Facsimile:    (415) 813-2045

15   Attorneys for Defendant
16

17                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
18                                      (OAKLAND DIVISION)

19
     YOLANDA BANKS-REED, et al.,                           CASE NO.: 18-cv-05755-YGR
20

21                                Plaintiffs,              ORDER GRANTING STIPULATION AND
            v.                                             DENYING AS MOOT PLAINTIFFS’
22                                                         MOTION FOR AWARD OF REASONABLE
     BAY AREA RAPID TRANSIT, et al.,                       ATTORNEYS’ FEES AND COSTS
23
                                  Defendants.              DATE: January 5, 2021
24                                                         TIME: 2:00 p.m.
25                                                         COURTROOM: 1

26                                                          Hon. Yvonne Gonzalez Rogers

27

     Order Granting Stipulation and Denying as Moot Plaintiffs’ Motion for Reasonable Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
               Case 4:18-cv-05755-YGR Document 181 Filed 12/02/20 Page 2 of 5




 1                                               STIPULATION

 2            Having met and conferred on the filing of Plaintiffs’ Motion for Reasonable Attorneys’ Fees

 3   and Costs, the parties hereby stipulate to the following: that the rates, hours and costs requested in the

 4   moving papers and supported by the Declarations of Documents 175 to 175-18 and Document 176 to

 5   176-1, filed on November 6, 2020 and on November 9, 2020, respectively, are reasonable and should

 6   be awarded as follows:
              1.     The hours submitted for work on the trial and on post-trial work equaling One
 7
     Thousand and Forty Six hours and 9/10’s (1,046.9) and Seventy hours (70) for work on the fee
 8
     motion are reasonable.
 9
              2.     The rates requested, set forth on page 22, of Document 175 are reasonable. These rates
10
     multiplied by 1,046.9 equal Six Hundred Eighty Four Thousand, Three hundred and Ninety Dollars
11
     and no cents ($684,390.00) for trial and post-trial work and Fifty-Two Thousand and Five Hundred
12
     and no cents ($52,500) for work on the fee motion, set forth in the following chart of fee rates and
13
     hours:
14

15   Biller            Rate             Hours on          Subtotal          Hours on         Subtotal on
16
                                        Litigation        Litigation        Fee Motion       Fee Motion
17
     John Burris       $1000            203.5             $203,500
18
     Benjamin          $750             301.9             $226,425          7                $5,250
19
     Nisenbaum
20   Ayana             $750             195.3             $146,475          63               $47,250
     Curry
21
     Lateef Gray       $450             155               $69,750
22
     Alejandra         $200             144.5             $28,900
23   Ramirez
24   Latonia           $200             46.7              $9,340
     Robinson
25   Totals                             1046.9            $684,390          70               $52,500
26

27

     Order Granting Stipulation and Denying as Moot Plaintiffs’ Motion for Reasonable Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
              Case 4:18-cv-05755-YGR Document 181 Filed 12/02/20 Page 3 of 5




 1

 2          3.      Plaintiffs’ out-of-pocket expenses are in the sum of Two Thousand, Seven hundred

 3   and Thirty One dollars, and Ninety Six cents ($2,731.96) are reasonable.

 4          4.      The request for the enhancement multiplier of 1.3 set forth in the above-referenced
     motions shall be dismissed.
 5
            5.      The enforcement of the order is stayed pending resolution of all appeals.
 6
            6.      This order is moot if Defendants’ appeals are granted in full.
 7
            7.      If the appeals are granted to the federal causes of action or if a new trial is ordered on
 8
     the Federal causes of action, but the negligence finding is upheld, the order is moot because there is
 9
     no attorney fee recovery on state law negligence.
10
            IT IS SO STIPULATED.
11
                                                    Respectfully submitted,
12
     Dated: November 30, 2020                       THE LAW OFFICES OF JOHN L. BURRIS
13

14                                                          /s/ John L. Burris
                                                            John L. Burris
15                                                          Benjamin Nisenbaum
16                                                          Attorneys for Plaintiffs

17
     Dated: November 30, 2020                        ALLEN, GLAESSNER,
18                                                   HAZELWOOD & WERTH, LLP

19
                                                     By:    /s/ Dale L. Allen, Jr.
20                                                         DALE L. ALLEN, JR.
                                                           PATRICK MORIARTY
21                                                         KEVIN ALLEN
                                                           Attorneys for Defendant
22                                                         JOSEPH MATEU III
23

24

25

26

27

     Order Granting Stipulation and Denying as Moot Plaintiffs’ Motion for Reasonable Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
               Case 4:18-cv-05755-YGR Document 181 Filed 12/02/20 Page 4 of 5




                                                     ORDER
 1

 2            The Court hereby grants the parties’ stipulation as follows:
 3            1.     The hours submitted for work on the trial and post-trial work are One Thousand and
 4   Forty Six hours and 9/10’s (1,046.9) for and Seventy hours (70) for work on the fee motion are
 5   reasonable.

 6            2.     The rates requested, set forth on page 22, of Document 175, are reasonable. These

 7   rates multiplied by 1,046.9 equal Six Hundred Eighty Four Thousand, Three hundred and Ninety

 8   Dollars and no cents ($684,390.00) for trial and post-trial work and Fifty-Two Thousand and Five
     Hundred and no cents ($52,500) for work on the fee motion, set forth in the following chart of fee
 9
     rates and hours:
10

11
     Biller             Rate            Hours on          Subtotal           Hours on        Subtotal on
12
                                        Litigation        Litigation         Fee Motion      Fee Motion
13

14   John Burris        $1000           203.5             $203,500

15   Benjamin           $750            301.9             $226,425           7               $5,250
     Nisenbaum
16
     Ayana              $750            195.3             $146,475           63              $47,250
17   Curry
     Lateef Gray        $450            155               $69,750
18

19   Alejandra          $200            144.5             $28,900
     Ramirez
20   Latonia            $200            46.7              $9,340
21   Robinson
     Totals                             1046.9            $684,390           70              $52,500
22

23

24            3.     Out-of-pocket expenses for Plaintiffs are in the sum of Two Thousand, Seven hundred

25   and Thirty One dollars, and Ninety Six cents ($2,731.96) are reasonable.

26            4.     There shall be no enhancement multiplier in the above-referenced motions.

27            5.     The enforcement of this order is stayed pending resolution of all appeals.

     Order Granting Stipulation and Denying as Moot Plaintiffs’ Motion for Reasonable Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
              Case 4:18-cv-05755-YGR Document 181 Filed 12/02/20 Page 5 of 5




 1          6.      This order is moot if Defendants’ appeals are granted in full.

 2          7.      In the event Defendants’ appeals are granted as to the Federal causes of action or if a

 3   new trial is ordered on the Federal causes of action, but the negligence finding is upheld, this order is

 4   moot because there is no attorney fee recovery on state law negligence.
            8.      The total fees and costs due to Plaintiffs by the instant stipulation are in the amount of:
 5
                    $739,621.96.
 6
            Accordingly, Plaintiffs’ Motion for Attorney’s Fees is denied as moot.
 7
            This Order terminates Docket Numbers 175 and 180.
 8
            IT IS SO ORDERED.
 9

10          Dated: December 2, 2020                        __________________________________
                                                                  YVONNE GONZALEZ ROGERS
11
                                                                UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Order Granting Stipulation and Denying as Moot Plaintiffs’ Motion for Reasonable Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
